Citation Nr: 1233348	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-16 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether the Veteran is entitled to compensation under 38 U.S.C.A. § 1151 for additional disability caused by surgical treatment by the Department of Veterans Affairs in May 2002.

2.  Whether the Veteran is entitled to compensation under 38 U.S.C.A. § 1151 for additional disability caused by radiation treatment for prostate cancer by the Department of Veterans Affairs from September 2002 to November 2002.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1962 to November 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In May 2010, the Veteran requested a hearing before the Board at the Regional Office.  In November 2010, the Veteran requested that his hearing be postponed.  There is a notation by VA on a report of contact that the hearing was to be scheduled for August 2011.  

As the Veteran is entitled to a hearing on appeal before the Board, as the Veteran has not withdrawn his request for a hearing, as there is no record that VA rescheduled the hearing as requested by the Veteran and as apparently approved by VA, further action to ensure procedural due process is needed.  38 U.S.C.A. § 7107 and 38 C.F.R. § 20.703.









Accordingly, the case is REMANDED for the following action:

Scheduled the Veteran for a hearing at the Regional Office before a Veterans Law Judge. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


